DAUKSCH, Judge.
This is an appeal from a sentence in a grand theft case. The Appellant does not seek any specific relief but we presume he would have a reversal of the sentence. He alleges in his brief that the sentence is cruel and unusual.
Appellant was convicted of numerous counts of grand theft. He was placed on probation as to some counts and no sentence was imposed as to others.
As we said in Phillips v. State, 455 So.2d 656 (Fla. 5th DCA 1984) and as was said by the Supreme Court in Bateh v. Florida, 110 So.2d 7 (Fla.1959), cert. denied, Bateh v. Florida, 361 U.S. 826, 80 S.Ct. 74, 4 L.Ed.2d 69 (1959) it is error to suspend a sentence indefinitely. It is unfair to all concerned, victims and defendant alike, and serves no beneficial purpose.
While the sentence is affirmed, as in Phillips, the practice should be discouraged.
AFFIRMED.
COBB, C.J., and COWART, J., concur.